DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ preliminary amendment filed December 17, 2019.   Claims 1-10 have been canceled without prejudice. Claims 11-23 are pending and an action on the merits is as follows.	

Information Disclosure Statement
The information disclosure statements filed February 26, 2020 and February 27, 2020 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11-14, 16, 21 and 22 include limitations which contain the word “if”.  However the word “if” renders the claims indefinite since it is unclear whether the claim necessarily requires the corresponding limitations in situations where the conditional criteria have not been satisfied.  For examining purposes, these limitations are interpreted as instead including the phrase “in response to”.
Claims 15, 17-20 and 23 depend from at least claim 11 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claim 11.
Allowable Subject Matter

Claims 11-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 11: The prior art does not teach nor suggest a method for self-testing a monitoring device monitoring an integrity status of a suspension member arrangement in an elevator, wherein the monitoring device generates electric voltages and applies the electric voltages to electrically conductive cords in suspension members of the suspension member arrangement, and wherein the monitoring device detects a deterioration in the integrity status based on modifications in the applied electric voltages upon transmission through the cords, the method comprising the steps of: modifying the generated electric voltages to systematically induce modifications in the applied electric voltages which modified applied electrical voltages upon transmission through the cords would be interpreted by the monitoring device as indicating the deterioration in the integrity status; verifying whether the deterioration in the integrity status is correctly detected; and initiating a self-test-failure-action in the elevator in response to the deterioration in the integrity status being not correctly detected.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.
Claims 12-23 depend from claim 11 and therefore inherit all allowed claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,828,216 B2, US 20015/0362450 A1 and US 8,807,286 B2 pertaining to testing an integrity status of cords in a suspension member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             November 18, 2022